Exhibit 10.1


May 5, 2016


Ezra Uzi Yemin, President / CEO
Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027


Re:    Temporary Reduction to Base Compensation


Dear Uzi:


This letter confirms your agreement to waive 50% of your Base Compensation (as
such term is defined in that certain Executive Employment Agreement dated
November 1, 2013 (the “Employment Agreement”), by and between you and Delek US
Holdings, Inc. (“Delek”) for a period beginning May 9, 2016 until such time as
you determine, in your sole discretion, to revoke this waiver. Delek agrees that
this waiver shall not affect your rights under the Employment Agreement except
as specifically set forth in this letter, and those rights shall be determined
for all other purposes as if your Base Compensation continued to be paid at its
then-approved level, without regard to this waiver, including without
limitation, your rights as reflected in Sections 10 and 11 of the Employment
Agreement and the definition of “Separation Payment” as set forth in Section
10(h)(viii). In addition, to the extent that this waiver impacts your
participation in, or the level of benefits provided under, any welfare benefit
plan provided by Delek, Delek shall provide an equivalent benefit to you at no
additional cost to you. This letter will not impact your right to participate in
any long term incentive program maintained by the Company, as described in
Section 3(c) of the Employment Agreement.


Please confirm your agreement to these terms by signing below.


Sincerely,


DELEK US HOLDINGS, INC.






By: /s/ Donald N. Holmes            
Name:    Donald N. Holmes
Title:    EVP – Human Resources






By: /s/ Kent B. Thomas            
Name:    Kent B. Thomas
Title:    General Counsel


ACKNOWLEDGED AND AGREED this May 5, 2016.






/s/ Ezra Uzi Yemin                
Ezra Uzi Yemin


